Case 2:14-cv-04090-JBW-RML Document 312 Filed 08/16/19 Page 1 of 2 PageID #: 7537

                                                                               INflLED
                                                                          u.s. 01srA~~~s0 0FF1ce
                                                                                         URT E.D.N. y
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                            * AUG 16 2019 *.
                                                                         BROOKLYN OFFICE
   D. JOSEPH KURTZ, individually and on                     ORDER
   behalf of all others similarly situated,

                                  Plaintiff,                14-CV-1142
                     -against-

   KIMBERLY-CLARK CORPORATION &
   COSTCO WHOLESALE CORPORATION,

                                  Defendants.
                                                                                      I
   ANTHONY BELFIORE, individually and on
   behalf of all others similarly situated,                 14-CV-4090

                                  Plaintiff,

                     -against-

   THE PROCTER & GAMBLE COMPANY,

                                  Defendant.


   GLADYS HONIGMAN, individually and on
   behalf of all others similarly situated,                 15-CV-2910

                                  Plaintiff,

                     - against-

   KIMBERLY-CLARK CORPORATION,

                                  Defendant.


  JACK B. WEINSTEIN,    Senior United States District Judge:

         The briefing schedule following the conclusion of the evidentiary hearing required by the

  Court of Appeals for the Second Circuit is as follows: The parties will simultaneously file briefs

  about the matters dealt with during the evidentiary hearing by September 11, 2019. Reply briefs




                                                  1
Case 2:14-cv-04090-JBW-RML Document 312 Filed 08/16/19 Page 2 of 2 PageID #: 7538



   will be filed by September 23, 2019. Oral argument will be held on October 9, 2019 at

   10:30 a.m.

          Although the evidentiary hearing was conducted in Kurtz v. Kimberly-Clark Corporation

   et al. and Belfiore v. The Procter & Gamble Company, because certification in those cases may

   control the ultimate disposition of Honigman v. Kimberly-Clark Corporation, see Kurtz v.

   Kimberly-Clark Corp., 321 F.R.D. 482,497 (E.D.N.Y. 2017), counsel in Honigman shall appear

   at oral argument.




                                                      SORD/{~
                                                      Jack B. Weinstein
                                                      Senior United States District Judge

   Dated: August 15, 2019
          Brooklyn, New York




                                                  2
